Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0226887 (Culley et al) in view of US 2006/0239070 (Yen et al).

With respect to claim 1, Culley teaches memory controller comprising: a flash translation layer configured to translate a logical block address received from a host into a physical block address (par. 0015), wherein the flash translation layer determines an addressing unit for column addresses included in the physical block address based on a request received from the host (par. 0025-0026, where the addressing unit is the number of LBAs); and a command controller configured to generate a command representing the addressing unit based on the request (pars. 0025-0026, the access using the number of LBAs). Culley fails to specifically teach column addresses included in the physical block address wherein the addressing unit is a decoding unit for decoding the column addresses specifying column lines of memory cells. However, YEN teaches controller for executing memory operations on memory units, the controller electrically connected to selecting/driving and sensing circuits to receive a command from an external data bus or command bus and an address from the external address bus [Par. 0015-0017], the selecting/driving circuit comprising a plurality of word line drivers coupled to the word lines for providing electrical signals to corresponding word lines based on addresses or commands from the controller column decoder coupled to the line driver, the selecting/driving circuit to receive the addresses from the controller or external address bus [Par. 0053; Par. 0060; Par. 0078]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application, to include into the flash memory controller of Culley the column decoder of YEN, in order to enable the corresponding word line driver and line driver to activate the selected memory unit allowing an increase in data throughput responding to addresses or commands from the controller column decoder coupled to the line driver, as taught by YEN [Par. 0043-0044]. 

With respect to claim 2, Culley and YEN, combined, teach the memory controller, wherein, when the request is one of a program request, a read request, and an erase request, the flash translation layer translates the logical block address into the physical block address by changing the addressing unit of at least one column addresses included in the physical block address (Culley’s par. 0025, the request being a write request); YEN’s Par. 0060; Par. 0069].

With respect to claim 3, Culley and YEN combined, teach the memory controller, wherein the flash translation layer translates the logical block address into the physical block address by increasing the addressing unit of a column address among the column addresses included in the physical block address (Culley’s par. 0032, the number of physical sectors to skip comprising the increasing of an addressing unit of a column address; YEN’s Par. 0060; Par. 0069).

With respect to claim 4, Culley and YEN combined, teach the memory controller, wherein the flash translation layer translates the logical block address into the physical block (Culley’s par. 0028, where there is one row of physical sectors; YEN’s Par. 0060; Par. 0069).

With respect to claim 5, Culley and YEN combined, teach the memory controller, wherein the flash translation layer addresses the row address by increasing a bit number representing a word line (Culley’s par. 0018, where the row is coupled to a word line, and a bit line would include a bit number; YEN’s Par. 0060; Par. 0069).

With respect to claim 6, Culley and YEN combined, teach the memory controller, wherein the flash translation layer: outputs a column address among a plurality of addresses included in the physical block address during one period, and outputs a row address among the plurality of addresses included in the physical block address during four periods (Culley’s Par. 0023, where the row decoder decodes an address in a time period; YEN’s Par. 0060; Par. 0069).

With respect to claim 6, Culley and YEN combined, teach the memory controller, wherein, when the request is one of a program request, a read request, and an erase request, the command controller generates a command representing that the addressing unit for the column addresses included in the physical block address has been changed (Culley’s par. 0025, the request being a read request, which is converted/changed; YEN’s Par. 0060; Par. 0069).

(Par. 0025); a column decoder configured to decode a column address in the address (Par. 0023); and a control logic configured to receive the command and the address from the input/output circuit and control the input/output circuit and the column decoder to perform an operation based on the command and the address (Par. 0025-0026, where the addressing unit is the number of LBAs).  Culley fails to specifically teach column addresses included in the physical block address wherein the addressing unit is a decoding unit for decoding the column addresses specifying column lines of memory cells. However, YEN teaches controller for executing memory operations on memory units, the controller electrically connected to selecting/driving and sensing circuits to receive a command from an external data bus or command bus and an address from the external address bus [Par. 0015-0017], the selecting/driving circuit comprising a plurality of word line drivers coupled to the word lines for providing electrical signals to corresponding word lines based on addresses or commands from the controller column decoder coupled to the line driver, the selecting/driving circuit to receive the addresses from the controller or external address bus [Par. 0053; Par. 0060; Par. 0078]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application, to include into the flash memory controller of Culley the column decoder of YEN, in order to enable the corresponding word line driver and line driver to activate the selected memory unit allowing an increase in data throughput responding to addresses or commands from the controller column decoder coupled to the line driver, as taught by YEN [Par. 0043-0044]. 

With respect to claim 9, Culley and YEN combined, teach the memory device, wherein: when the command is one of a program command, a read command, and an erase command, the addressing unit for the column address is a first unit, and when the command represents that the column address has been addressed in the first unit, the control logic outputs the selection signal for controlling the column address to be decoded in the first unit (Culley’s Par 0025-0026, the request being a read request; YEN’s Par. 0060; Par. 0069).

With respect to claim 10, Culley and YEN combined, teach the memory device, wherein: when the command is a command except the program command, the read command, and the erase command, the addressing unit for the column address is a second unit, and the second unit is smaller than the first unit (Culley’s Par. 26, where when it is a write command, a number of sectors are skipped, thereby being a smaller addressing unit for a write than a read; YEN’s Par. 0060; Par. 0069).

With respect to claim 11, Culley and YEN combined, teach the memory device, wherein, when the command represents that the column address has been addressed in the second unit, the control logic outputs the selection signal to control the column address to be decoded in the second unit (Culley’s Par. 0026, where when it is a write command, the memory is addressed using the number of I-BAS for the write command); YEN’s Par. 0060; Par. 0069).

(Culley’s Par. 0026, where the number of LBAs comprises the first unit or second unit); YEN’s Par. 0060; Par. 0069).

With respect to claim 13, Culley teaches a storage device, comprising: a memory device (Par. 0026), and a memory controller configured to control the memory device, wherein the memory controller translates a logical block address received from a host into a physical block address and outputs the physical block address to the memory device, wherein the memory controller determines an addressing unit in the physical block address based on a request from the host, and generates a command representing the addressing unit, and wherein the memory device generates a selection signal based on whether the command represents an addressing unit of at least one of the plurality of addresses in the physical block address (Par. 25-26, where the addressing unit is the number of LBAs and the access uses the number of LBAs). Culley fails to specifically teach column addresses included in the physical block address wherein the addressing unit is a decoding unit for decoding the column addresses specifying column lines of memory cells. However, YEN teaches controller for executing memory operations on memory units, the controller electrically connected to selecting/driving and sensing circuits to receive a command from an external data bus or command bus and an address from the external address bus [Par. 0015-0017], the selecting/driving circuit comprising a plurality of word line drivers coupled to the word lines for providing electrical signals to corresponding word lines based on [Par. 0053; Par. 0060; Par. 0078]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application, to include into the flash memory controller of Culley the column decoder of YEN, in order to enable the corresponding word line driver and line driver to activate the selected memory unit allowing an increase in data throughput responding to addresses or commands from the controller column decoder coupled to the line driver, as taught by YEN [Par. 0043-0044].

With respect to claim 14, Culley and YEN combined, teach the storage device, wherein, when the request is one of a program request, a read request, and an erase request, the memory controller translates the logical block address into the physical block address by changing an addressing unit of at least one of the plurality of addresses in the physical block address (Par. 0025, the request being a write request; YEN’s Par. 0060; Par. 0069).

With respect to claim 15, Culley and YEN combined, teach the storage device, wherein the memory controller translates the logical block address into the physical block address by increasing an addressing unit of a column address among the plurality of addresses in the physical block address (Par. 0032, the number of physical sectors to skip comprising the increasing of an addressing unit of a column address; YEN’s Par. 0060; Par. 0069).

(par. 28, where there is one row of physical sectors; YEN’s Par. 0060; Par. 0069).

With respect to claim 17, Culley and YEN combined, teach the storage device, wherein the memory controller addresses the row address by increasing a bit number representing a word line (Culley’s Par. 0018, where the row is coupled to a word line, and a bit line would include a bit number; YEN’s Par. 0060; Par. 0069).

With respect to claim 18, Culley and YEN combined, teach the storage device, wherein the memory controller outputs a column address among the plurality of addresses in the physical block address during one period (Culley’s Par. 0023, where the column decoder decodes an address in a period), and outputs a row address among the addresses in the physical block address during four periods (Culley’s Par. 0023, where the row decoder decodes an address in a period similar to the column decode, which is within the four periods required by the claim; YEN’s Par. 0060; Par. 0069).

With respect to claim 19, Culley and YEN combined, teach the storage device, wherein: when the command is one of a program command, a read command, and an erase command, an addressing unit of a column address among the plurality of addresses in the physical block (Culley’s Par, 0025-0026, the request being a read request; YEN’s Par. 0060; Par. 0069).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“FLASH MEMORY DEVICE AND METHOD” An IP.com Prior Art Database Technical Disclosure, IP.com Electronic Publication, October 10, 2006.
A. Silvagni, G. Fusillo, R. Ravasio, M. Picca and S. Zanardi, "An overview of logic architectures inside flash memory devices," in Proceedings of the IEEE, vol. 91, no. 4, pp. 569-580, April 2003.
US 2016/0378590 (ROH et al) teaching operating method for controlling a semiconductor memory device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136